[offerletterannagriffinup001.jpg]
DocuSign Envelope ID: 4E304DE0-FC74-4B04-A0E9-32E5ED66EF05 March 21, 2019 Anna
Griffin via email Dear Anna: Smartsheet, Inc. (the “Company”) is pleased to
offer you employment with the Company on the terms described below. 1. Position.
You will start in a full-time position as Chief Marketing Officer and will
initially report to the Company’s President & CEO. By signing this letter, you
confirm with the Company that you are under no contractual or other legal
obligations that would prohibit you from performing your duties with the
Company. 2. Compensation and Employee Benefits. You will be paid a starting base
salary at the rate of $350,000 per year, payable on the Company’s regular
payroll dates. You will be eligible for an annual bonus targeted at 50% of your
base salary contingent on achievement of company objectives. You will be
eligible for a prorated bonus amount in fiscal year 2020 (February 2019 through
January 2020). If you relocate to Washington state, you will receive a $30,000
move bonus payable within 30 days of your relocation date. As a full-time
employee of the Company you will be eligible to participate in a number of
Company-sponsored benefits, including a Company-funded health benefits plan,
subsidized parking or public transit, and 401(k) plan. Should you elect to
decline participation in the Company health plan, you are eligible to receive a
portion of the premium on a monthly basis. You will accrue four weeks, which is
equal to 20 working days, of paid time off (PTO) annually. 3a. Stock Options.
Management will recommend to the Compensation Committee of Company’s Board of
Directors (the “Committee”) that you be granted an option to purchase shares of
the Company’s Class A Common Stock with a target expense value of $1,750,000.
The number of shares will be determined using our most recent Black Scholes
estimate. The exercise price per share will be equal to the fair market value
per share on the date the option is granted, as determined by the Company’s
Board of Directors in good faith. Assuming continuous service, 25% of the option
will vest on the 15th day of the month in which the one year anniversary of your
hire date occurs, and 6.25% of the option will vest every three months
thereafter. The option will be subject to the terms and conditions applicable to
options granted under the Company’s 2018 Stock Plan (the “Plan”), as described
in the Plan and the applicable stock option agreement. However, the grant of
such an option by the Company is subject to the Committee’s approval and this
recommendation of approval is not a commitment of compensation and does not
create any obligation on the part of the Company. Further details on the Plan
and any specific option granted to you will be provided upon approval of such
grant by the Committee. 3b. Restricted Stock Units. Management will recommend to
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
that you be granted an award of restricted stock units



--------------------------------------------------------------------------------



 
[offerletterannagriffinup002.jpg]
DocuSign Envelope ID: 4E304DE0-FC74-4B04-A0E9-32E5ED66EF05 (“RSUs”) with a
target value of $1,750,000. The number of shares will be determined by dividing
the award value by the average closing price over the 30 day period ending on
the last day of the month prior to your hire date (or such trading days as the
company has been publicly traded) rounded down to the nearest whole share.
Assuming continuous service, 25% of the RSUs will vest on the 15th day of the
month in which the one year anniversary of your hire date occurs, and 6.25% of
the RSUs will vest every three months thereafter. The award will be subject to
the terms and conditions applicable to RSUs awarded under the Company’s 2018
Stock Plan (the “Plan”), as described in the Plan and the applicable restricted
stock unit award agreement. However, the grant of such an award by the Company
is subject to the Committee’s approval and this recommendation of approval is
not a commitment of compensation and does not create any obligation on the part
of the Company. Further details on the Plan and any specific award granted to
you will be provided upon approval of such award by the Committee. 4.
Proprietary Information, Inventions Assignment and Noncompete Agreement. Like
all Company employees, you will be required, as a condition of your employment
with the Company, to sign the Company’s enclosed standard Proprietary
Information, Inventions Assignment and Noncompete Agreement. 5. Employment
Relationship. Employment with the Company is for no specific period of time.
Your employment with the Company will be “at will,” meaning that either you or
the Company may terminate your employment at any time and for any reason, with
or without cause. Any contrary representations which may have been made to you
are superseded by this offer. This is the full and complete agreement between
you and the Company on this term. Although your job duties, title, compensation
and benefits, as well as the Company’s personnel policies and procedures (as
detailed in the Company’s Employee Handbook), may change from time to time, in
the sole discretion of the Company, the “at will” nature of your employment may
only be changed in an express written agreement signed by you and the Company’s
President. 6. Outside Activities. During the period of your employment, you will
at all times devote your best efforts to the interests of the Company, and will
not, without the prior written consent of the Company, engage in, or encourage
or assist others to engage in, any other employment or activity that: (a) would
divert from the Company any business opportunity in which the Company can
reasonably be expected to have an interest; (b) would directly compete with, or
involve preparation to compete with, the current or future business of the
Company; or (c) would otherwise conflict with the Company’s interests or could
cause a disruption of its operations or prospects. 7. Withholding Taxes. All
forms of compensation referred to in this letter are subject to applicable
withholding and payroll taxes. 8. Background Check; Authorization to Work. This
offer is contingent upon successful completion of a reference and background
check. As required by law, your employment with the Company is



--------------------------------------------------------------------------------



 
[offerletterannagriffinup003.jpg]
DocuSign Envelope ID: 4E304DE0-FC74-4B04-A0E9-32E5ED66EF05 contingent upon your
providing legal proof of your identity and authorization to work in the United
States. 9. Entire Agreement. This offer letter constitutes the entire agreement
between you and the Company regarding the matters described in this letter, and
supersedes and replaces any prior understandings or agreements, whether oral,
written or implied, between you and the Company relating to such subject matter.
If you wish to accept this offer, please sign and date the enclosed duplicate
original of this letter and the enclosed Proprietary Information, Inventions
Assignment and Noncompete Agreement and return them to me. This offer, if not
accepted, will expire at the close of business on March 23, 2019. We look
forward to having you join us no later than March 29, 2019. If you have any
questions regarding this offer, please contact me at mark.mader@smartsheet.com.
Sincerely, Smartsheet, Inc. ___________________________________ Mark Mader,
President & CEO I have read and accept this employment offer.
_____________________________________ Anna Griffin
3/21/2019_____________________________________ Date Attachment: Exhibit A:
Proprietary Information, Inventions Assignment and Noncompete Agreement



--------------------------------------------------------------------------------



 